         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 1 of 51




JOHN W. HUBER (#7226)
United States Attorney
JARED C. BENNETT (#9097)
Assistant United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Phone: (801) 325-3259
Email: jared.bennett@usdoj.gov

NANCY FLICKINGER
Senior Attorney
ELIAS L. QUINN (CO #42159)
Trial Attorney
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611
Ben Franklin Station
Washington, D.C. 20044-7611

Attorneys for Plaintiff United States of America


               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH
                           Central Division
 UNITED STATES OF AMERICA,
                                                UNITED STATES’ MOTION
 Plaintiff,
                                           FOR PARTIAL SUMMARY JUDGMENT
                                           REGARDING COSTS UNDER THE 2014
 v.
                                               SETTLEMENT AGREEMENT
 UNITED PARK CITY MINES
 COMPANY,
                                                   Case No. 2:19-cv-00200-BSJ
 Defendant.
            Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 2 of 51




                                             TABLE OF CONTENTS


TABLE OF AUTHORITIES .............................................................................................. iii

LIST OF ACRONYMS ....................................................................................................... v

OVERVIEW ........................................................................................................................ 1

BACKGROUND ................................................................................................................. 3

   I.       Discussion of Pertinent Law .................................................................................. 3

            A. The Surrounding Legal Framework:
               Settlement Agreements Under CERCLA ........................................................ 4

            B. The Instrument Itself:
               UPCM’s Agreement With EPA and BLM ....................................................... 7

   II.      Statement of Material Facts ................................................................................. 10

            A. Summary of Facts .......................................................................................... 10

            B. UPCM’s Unpaid Bills .................................................................................... 11

            C. EPA’s Work Takeover ................................................................................... 15

STANDARD OF REVIEW ............................................................................................... 16

ARGUMENT..................................................................................................................... 17

   I.       There is no question that UPCM is in violation of the
            terms of its Agreement......................................................................................... 18

   II.      The text, structure, purpose, and history of CERCLA support
            the Agreement’s enforcement in accordance with its plain terms. ...................... 21

   III.     Like other settlement agreements, the Agreement here is akin
            to a contract—and the United States should get the benefit of its bargain. ........ 26



                                                                 i
            Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 3 of 51




  IV.       The vast majority of UPCM’s affirmative defenses are irrelevant
            or barred by the statute, and thus fail as a matter of law. .................................... 30

            A. None of UPCM’s Defenses bar the United States’ recovery of costs
               under the Agreement as described in the United States’ First Claim. ........... 30

            B. Few of UPCM’s Defenses bear on the United States’ requests for
               declaratory relief in its Second and Third Claims. ........................................ 35

CONCLUSION ................................................................................................................. 38

APPENDIX OF EVIDENCE ............................................................................................ 41




                                                              ii
           Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 4 of 51




                                        TABLE OF AUTHORITIES
          Cases
Adler v. Wal- Mart Stores, Inc., 144 F.3d 664 (10th Cir. 1998) ....................................... 17
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ............................................... 16, 17
Blasland, Bouck & Lee, Inc. v. City of N. Miami, 283 F.3d 1286 (11th Cir. 2002) .......... 37
California ex rel. Cal. Dep’t of Toxic Substances Control v. Neville Chem. Co.,
       358 F.3d 661 (9th Cir. 2004) .................................................................................. 36
Celotex Corp. v. Catrett, 477 U.S. 317 (1986) .................................................................. 16
Chevron Mining v. United States, 863 F. 3d 1261 (10th Cir. 2017) ................................... 4
City of New York v. FedEx Ground Package System, Inc.,
       351 F.Supp.3d 456 (S.D.N.Y. 2018) ...................................................................... 29
EEOC v. Fed. Express Corp., 268 F.Supp.2d 192 (E.D.N.Y. 2003) ................................ 26
Fulgence v. J. Ray McDermott & Co., 662 F.2d 1207 (5th Cir.1981) ................................ 4
Gen. Elec. Co. v. Litton Indus. Automation Sys., Inc., 920 F.2d 1415 (8th Cir. 1990) ..... 37
Key Tronic Corp. v. United States, 511 U.S. 809 (1994) .................................................. 37
Local No. 93 Intern. Ass’n of Firefighters AFL-CIO v. City of Cleveland,
      478 U.S. 501 (1986) ......................................................................................... 26, 28
Mid Louisiana Gas Co. v. FERC, 780 F.2d 1238 (5th Cir. 1986)....................................... 4
Navajo Nation v. Wells Fargo & Co., 344 F. Supp. 3d 1292 (D.N.M. 2018)................... 29
New York v. United Parcel Service, Inc., 253 F. Supp. 3d 583 (S.D.N.Y. 2017) ....... 28, 29
NRM Corp. v. Hercules, Inc., 758 F.2d 676 (D.C. Cir. 1985) .......................................... 27
O’Neil v. Picillo, 883 F.2d 176 (1st Cir. 1995) ................................................................. 34
Pennsylvania Ave. Development Corp. v. One Parcel of Land in D.C.,
      670 F.2d 289 (D.C. Cir. 1981) ............................................................................... 27
Saline River Prop. LLC v. Johnson Controls, 823 F. Supp. 2d 670 (E.D. Mich. 2011) ... 29
Snider v. Circle K Corp. 923 F.2d 1404 (10th Cir. 1991) ................................................... 4
Town of Munster, Ind. V. Sherwin-Williams Co., 27 F.3d 1268 (7th Cir. 1994) .............. 37
Trans-Western Petroleum, Inc. v. U.S. Gypsum Co., 584 F.3d 988 (10th Cir. 2009) ....... 27
United States v. Alcan Aluminum Corp., 964 F.2d 252 (3d Cir. 1992) ............................... 3
                                                           iii
            Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 5 of 51




United States v. Colorado & Eastern R.R. Co., 50 F.3d 1530 (10th Cir. 1995) ......... 33, 34
United States v. E.I. Dupont de Nemours & Co., 432 F.3d 161 (3d Cir. 2005) .................. 3
United States v. Hardage, 982 F.2d 1436 (10th Cir. 1992) .................................. 33, 34, 38
United States v. Rohm and Haas Co., 939 F. Supp. 1142 (D.N.J. 1996) .......................... 36
Velsicol Chem. Corp. v. Enenco, Inc., 9 F.3d 524 (6th Cir. 1993).................................... 37
Young v. United States, 394 F.3d 858 (10th Cir. 2005) ...................................................... 3


          Statutes
42 U.S.C. § 9604(a) [CERCLA § 104(a)] ................................................................... 19, 23
42 U.S.C. § 9604(b) [CERCLA § 104(b)]..................................................................... 5, 22
42 U.S.C. § 9606 [CERCLA § 106] .................................................................................... 1
42 U.S.C. § 9607 [CERCLA § 107] .................................................................. 1, 24, 33, 36
42 U.S.C. § 9609 [CERCA § 109] ................................................................................ 7, 25
42 U.S.C. § 9613(g)(2) [CERCLA § 113(g)(2)] ........................................................... 3, 36
42 U.S.C. § 9622 [CERCLA § 122] .................................................................................... 1
42 U.S.C. § 9622(a) [CERCLA § 122(a)] .................................................................. passim
42 U.S.C. § 9622(d)(3) [CERCLA§ 122(d)(3)] ......................................................... passim
42 U.S.C. § 9622(h)(1) [CERCLA § 122(h)(1)] ............................................................... 24
42 U.S.C. § 9622(h)(3) [CERCLA § 122(h)(3)] ........................................................ passim
42 U.S.C. § 9622(l) [CERCLA § 122(l)] ................................................................ 7, 21, 25
42 US.C. § 9613(j)(2) [CERCLA § 113(j)(2)] .................................................................. 34



          Rules
Fed. R. Civ. P. 56(c) .......................................................................................................... 16




                                                                iv
Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 6 of 51




                    LIST OF ACRONYMS


     AOC —      Administrative Settlement Agreement and
                Order on Consent [also “Agreement”]

     BLM —      Bureau of Land Management

  CERCLA —      Comprehensive Environmental Response,
                Compensation, and Liability Act
                [42 U.S.C. § 9601 et seq.]

    EE/CA —     Engineering Evaluation/Cost Analysis
                [a type of ‘study and investigation’ per § 9604(b)]

      EPA —     Environmental Protection Agency

      NCP —     National Contingency Plan

       OU —     Operable Unit

      PRP —     Potentially Responsible Party

    UPCM —      United Park City Mine Company




                                 v
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 7 of 51




                                      OVERVIEW

       In 2014, United Park City Mines Company agreed to perform certain work and

pay certain costs related to hazardous substances on a 2,500-acre stretch along Silver

Creek, near Park City, Utah. UPCM failed to live up to this Agreement, forcing EPA to

take over the work directly, and file this lawsuit to recover unpaid bills. The United

States now asks this Court to enforce the Agreement and award the United States the

costs it seeks in its First Claim, costs which UPCM agreed—but failed—to pay.

Critically, this claim is not a complicated one; it does not require months of discovery nor

the review of reams of documents. UPCM’s Agreement, the surrounding statute, and

longstanding caselaw narrow the pertinent considerations to but a handful of pertinent

facts considered in light of the Agreement’s own terms. As such, it is ripe for resolution

now.

       The Comprehensive Environmental Response, Compensation, and Liability Act

(CERCLA) authorizes the United States to direct certain landowners and facility

operators to clean up hazardous substances present on their property and to pay the costs

associated with such cleanups. See 42 U.S.C. §§ 9606 & 9607 [CERCLA §§ 106 & 107].

To ensure clean-ups are not delayed till all the litigation dust has settled, CERCLA also

authorizes the United States to enter into negotiated agreements with parties to perform

site evaluations and removal actions. See 42 U.S.C. § 9622 [CERCLA § 122]. The point

of such settlement authority—like the agreements forged under it—is to “accelerate the

rate of clean-ups and reduce their expense by making maximum use of private sector
                                             1
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 8 of 51




resources.” H.R. Rep. No. 99–253(III) (Oct. 1985) at 29, reprinted in 1986

U.S.C.C.A.N., at 3052. But a settlement’s twin promises of finality and efficiency are

only as reliable as its terms are enforceable. As such, Congress not only took steps to

encourage such negotiated resolutions, but also to facilitate their enforcement. In a suite

of provisions, CERCLA directs that administrative agreements—like the one at issue

here—should be directly enforceable, and that their terms cannot be subject to collateral

attack. See, e.g., 42 U.S.C. §§ 9622(a), (d)(3), (h)(3). But even without such statutory

support, the Agreement here is like consent decrees or settlement in any other context: it

works like a contract and should be enforced as such.

       In its 2014 Agreement, UPCM committed to evaluate Operable Units 2 and 3 of

the Richardson Flat Tailings Site, to perform the cleanup selected by EPA based on that

evaluation, and to pay certain costs to EPA and the Bureau of Land Management (BLM)

in order to assess and address mine tailings and hazardous substances in those areas. See

Administrative Settlement Agreement and Order On Consent For EE/CA Investigation

and Removal Action (Agreement or AOC) (Ex. 1) [EPA_00065575]. The Company has

shirked its duties at every step: it has failed to make payments, perform work, use the

mandatory dispute resolution provisions, or conform to other agreed-to obligations.

UPCM’s refusal to abide by the terms of its Agreement runs contrary to the aims of

CERCLA, bedrock principles of contract law, and interests in judicial efficiency. As

such, the United States asks that this Court grant summary judgement against UPCM on


                                             2
         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 9 of 51




its First Claim in the Complaint (ECF No. 2 ¶¶ 63–93) and order the Company pay

$942,353.82 in outstanding costs under the Agreement, as well as interest on those costs.

        To further delay payment on its overdue bills, UPCM has asserted a host of

defenses, almost none of which are recognized under CERCLA or have any relevance to

the claims in this case, which merely seek to enforce UPCM’s settlement agreement and

obtain a declaratory judgment as to the Company’s liability under 42 U.S.C. § 9613(g)(2)

[CERCLA § 113(g)(2)]. As such, the United States further asks this court to hold that all

but Defenses 11, 12, 13, and 19 fail as a matter of law, and to strike them from this case.

                                    BACKGROUND

   I.      Discussion of Pertinent Law

        Congress enacted CERCLA in 1980 “[i]n response to widespread concern over the

improper disposal of hazardous wastes.” United States v. Alcan Aluminum Corp., 964

F.2d 252, 257–58 (3d Cir. 1992). “CERCLA is a product of Congress’s judgment that

those responsible for the problems caused by the disposal [of hazardous substances]

[must] bear the costs and responsibility for remedying the harmful conditions they

created.” United States v. E.I. Dupont de Nemours, 432 F.3d 161, 164 (3d Cir. 2005)

(citations omitted); see also Young v. United States, 394 F.3d 858, 862 (10th Cir. 2005).

        The questions central to this motion are whether UPCM violated its CERCLA-

related Settlement Agreement with EPA and BLM, and whether that Agreement should

be enforced on its own terms. “Federal common law governs the enforcement and

interpretation of [federal-law settlement] agreements because the ‘rights of the litigants
                                             3
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 10 of 51




and the operative legal policies derive from a federal source.’” Snider v. Circle K Corp.

923 F.2d 1404, 1407 (10th Cir. 1991) (discussing Title VII settlements and quoting

Fulgence v. J. Ray McDermott & Co., 662 F.2d 1207, 1209 (5th Cir.1981)). When

determining what a settlement says or does not say, general principles of contract

interpretation apply. See, e.g., Mid Louisiana Gas Co. v. FERC, 780 F.2d 1238, 1243

(5th Cir. 1986). Thus, in reviewing a settlement agreement, a court should “read the

contract in light of the surrounding “regulatory framework,” as well as review “the

instrument itself, its purposes, and the circumstances of its execution and performance.”

Id. (emphasis added; citations and quotations omitted).

          A.     The Surrounding Legal Framework: Settlement Agreements Under
                 CERCLA

       Operable Units (OUs) 2 and 3—the sites of concern in this case—are comprised of

roughly 2,500 acres along Silver Creek near Park City, Utah. As UPCM recognizes,

mine tailings “can be found along the six mile stretch within OUs 2 and 3.” UPCM’s

Answer (ECF No. 5) ¶ 40; accord Chevron Mining Inc. v. United States, 863 F. 3d 1261,

1268 (10th Cir. 2017) (referring to tailings from open-pit mining as wastes). Moreover,

samples collected from OU2 and OU3 contain compounds such as “arsenic, lead,

cadmium, and zinc,” and “there are an estimated 2.2 million cubic yards of materials in

OU2 and OU3 with elevated levels of certain metals within the bed, banks, and flood

plains of Silver Creek.” Id. ¶¶ 41, 42.




                                             4
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 11 of 51




       Where, as here, a hazardous substance is released or there is a substantial threat of

such a release into the environment, CERCLA Section 104(b) authorizes the President (or

executive designees) to evaluate and assess the site. In particular:

       [The President] may undertake such investigations, monitoring, surveys,
       testing, and other information gathering as he may deem necessary or
       appropriate to identify the existence and extent of the release or threat
       thereof, the source and nature of the hazardous substances, pollutants or
       contaminants involved, and the extent of danger to the public health or
       welfare or to the environment. In addition, the President may undertake
       such planning, legal, fiscal, economic, engineering, architectural, and
       other studies or investigations as he may deem necessary or appropriate
       to plan and direct response actions, to recover the costs thereof, and to
       enforce the provisions of this chapter.

42 U.S.C. § 9604(b) [CERCLA § 104(b)] (emphasis added). Such “studies or

investigations” include the assessment described in the Agreement, which, in CERCLA

parlance, is called an “Engineering Evaluation/Cost Analysis” or EE/CA. See, e.g., AOC

(Ex. 1) ¶ 8; 40 C.F.R. § 300.415(b)(4)(i).

       To effectuate the goals of CERCLA and to expedite response efforts where

practicable, Section 122 grants the President broad discretion to enter into an agreement

with “any person (including the owner or operator of the facility from which a release or

substantial threat of release emanates, or any other potentially responsible person)” to

perform “any response action” if the President “determines such action will be properly

done by such person.” 42 U.S.C. § 9622(a). Though the President’s authority to fashion




                                             5
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 12 of 51




such agreements is extensive, 1 Section 122(d) provides several procedures that form a

“default” process of sorts for settling CERCLA claims. Of significance here, Section

122(d)(3) addresses agreements involving work performed under Section 104(b):

       (3) 9604(b) [Section 104(b)] agreements
       Whenever the President enters into an agreement under this section with any
       potentially responsible party with respect to action under section 9604(b) of
       this title, the President shall issue an order or enter into a decree setting forth
       the obligations of such party. The United States district court for the
       district in which the release or threatened release occurs may enforce
       such order or decree.

42 U.S.C. § 9622(d)(3) (emphasis added).

       A constellation of other CERCLA provisions underscores the statute’s support for

negotiated agreements—as well as their enforceability. Section 122(a) declares that,

“whenever practicable and in the public interest,” the President shall work to facilitate

agreements “in order to expedite effective remedial actions and minimize litigation.” 42

U.S.C. § 9622(a). Section 122(h)(3) allows the United States to pursue civil actions for

claims to recover settled costs under negotiated agreements—as well as attorney’s fees

associated with the effort. 42 U.S.C. § 9622(h)(3). Indeed, “[i]n such an action, the

terms of the settlement shall not be subject to review.” Id. (emphasis added). And

Section 122(l) provides for civil penalties where “a [potentially responsible] party to an

administrative order or consent decree entered pursuant to an agreement under this



   1
       See, e.g., 42 U.S.C. § 9622(a) (“A decision of the President to use or not to use the
[settlement] procedures in this section is not subject to judicial review.”).

                                               6
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 13 of 51




section [§122] . . . fails or refuses to comply with any term or condition of the order,

decree or agreement.” 42 U.S.C. § 9622(l); see also id. §§ 9609(a)(1)(D), (b)(4), (c)(4)

(civil penalties can be levied for failures to comply with terms of Section 104(b)

agreements).

          B.      The Instrument Itself: UPCM’s Agreement With EPA and BLM

       On March 6, 2014, EPA and BLM executed an Administrative Settlement

Agreement and Order on Consent for EE/CA Investigation and Removal Action (the

Agreement or AOC). 2 The Agreement—“entered into voluntarily” by UPCM 3—requires

the Company to perform certain response actions in accordance with an Engineering

Evaluation/Cost Analysis Work Plan. 4 In the event the Company failed to perform its

duties adequately, the Agreement provides a process whereby EPA can take over the

response actions outlined in the Agreement. 5 Just as CERCLA grants delegated agencies

the authority to settle claims where the agency determines the settling party will be able

to adequately perform the work, 42 U.S.C. §§ 9604(a), 9622(a), the Agreement leaves the

decision about whether work was performed adequately in the hands of the settling

agencies. E.g. AOC ¶¶ 29(a), 37, 45, 57–64. And if such a “work takeover” proved


   2
       AOC (Ex. 1) ¶ 129 and at 58.
   3
     AOC (Ex. 1) ¶ 1; see also id. ¶ 4 (“The Parties recognize that this Settlement
Agreement has been negotiated in good faith . . .”).
   4
     See, e.g., id. ¶¶ 8–11 (Statement of Purpose), 12 (defining “Work”), ¶¶ 35–43
(EE/CA Work To Be Performed), and Appx. C [at EPA_00065636] (EE/CA Work Plan).
   5
       AOC (Ex. 1) ¶ 108.

                                              7
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 14 of 51




necessary, the Agreement dictates that UPCM “shall be liable for a stipulated penalty in

the amount of $50,000.” 6

        The Agreement also directs the Company to pay the Agencies’ “Future Response

Costs” related to work at Operable Units 2 and 3, the Richardson Flat site. 7 “Future

Response Costs” are, in turn, defined as “all costs, including, but not limited to, direct

and indirect costs, that EPA and BLM incur in reviewing or developing plans, reports and

other items pursuant to this Settlement Agreement, verifying Work, or otherwise

implementing, overseeing, or enforcing this Settlement Agreement.” 8 Under the

Agreement, the Agencies, “on a periodic basis, . . . will send UPCM a bill requiring

payment that includes a cost summary. UPCM shall make all payments within 30 days of

receipt.” 9 UPCM is also responsible for interest that accrues on costs (or portions of

costs) that are not timely-paid under the Agreement. 10

        The Agreement not only sets forth the substance of UPCM’s agreement with the

EPA and BLM, it dictates the process by which disputes are to be raised and resolved. 11

Whether the dispute regards an action taken or decision made by the Agencies (including



   6
        AOC (Ex. 1) ¶ 95.
   7
        AOC (Ex. 1) ¶ 76.
   8
        AOC (Ex. 1) at 5.
   9
        AOC (Ex. 1) ¶ 76.
   10
        AOC (Ex. 1) ¶ 77
   11
        AOC (Ex. 1) ¶¶ 85, 86.

                                              8
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 15 of 51




decisions to takeover work under the Agreement 12), or in the event UPCM sees fit to

contest certain costs, UPCM has 30 days to notify the Agencies in writing. 13 Where

informal dispute resolution or periods of formal negotiation failed, an EPA management

official would review the matter and issue a written decision, which would then be

incorporated into the substantive requirements of the Agreement. 14

        In consideration of UPCM’s consent to pay and perform under the Agreement,

EPA and BLM covenanted not to sue or take further administrative action against UPCM

pursuant to CERCLA Sections 106 or 107 (42 U.S.C. §§ 9606, 9607) for the Work or

payment of Future Response Costs as defined in the Agreement. 15

        Finally, the Agreement expresses the Parties’ intent that its terms be binding, and

that disputes should be resolved within the framework set forth in its pages. Based on its

recitation of facts and law, the Agreement proclaims: “[I]t is hereby ordered and agreed

that the Parties shall comply with all provisions of this Settlement Agreement.” 16

Moreover, the foundation of facts and law recited in the Agreement was not to be the

subject of collateral attack in later efforts to enforce a Party’s obligations under the

Agreement. Quite to the contrary, UPCM negotiated to preserve its ability to contest


   12
        AOC (Ex. 1) ¶ 108.
   13
        AOC (Ex. 1) ¶ 86.
   14
        AOC (Ex. 1) ¶ 86(b).
   15
      AOC (Ex. 1) ¶ 105. That covenant was, of course, conditioned on UPCM’s
complete performance under the Agreement. Id.
   16
        AOC (Ex. 1) ¶ 27.

                                               9
         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 16 of 51




those findings and conclusions except in “proceedings to implement or enforce [the]

Settlement Agreement.” 17 Moreover, the Agreement was clear that its dispute resolution

procedures “shall be the exclusive mechanism for resolving disputes involving [EPA and

BLM] and UPCM arising under this Settlement Agreement.” 18

   II.      Statement of Material Facts

            A.    Summary of Facts
         The Agreement obligated UPCM to pay certain costs and perform certain work.

Once EPA and BLM began billing the Company under the agreement, UPCM dragged its

feet on payments and raised objections to the invoices. The Agencies proceeded to

provide additional documentation, confer with the company, and extend UPCM every

courtesy under the Agreement’s dispute resolution provisions. Even once resolved,

though, the Company refused to pay the bills it had agreed to pay. And UPCM even

stopped invoking the dispute resolution mechanisms to which it agreed. At the same

time, the work it had undertaken was plagued with delays and pocked with inadequacies,

forcing EPA to step in to perform the work directly—and levy the stipulated penalties

under the Agreement. UPCM is still overdue and owing on these bills. The facts

establishing UPCM’s violations of its Agreement are neither complicated nor the subject

of genuine dispute.



   17
         AOC (Ex. 1) ¶ 4.
   18
         AOC (Ex. 1) ¶ 85 (emphasis added).

                                              10
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 17 of 51




            B.      UPCM’s Unpaid Bills

       1.        UPCM’s Agreement with EPA and BLM was executed March 6, 2014,

triggering its obligations to reimburse costs and to perform work in accordance with the

Agreement. The Agreement was issued under CERCLA Sections 104, 106(a), 107, and

122 (42 U.S.C. §§ 9604, 9606(a), 9607, and 9622). See AOC (Ex. 1) ¶¶ 2, 129 and at 58.

2015 Bill From EPA
       2.        On September 25, 2015, EPA provided UPCM with a bill for $289,555.28

in Future Response Costs incurred between January 1, 2014 and December 31, 2014

(“2015 bill”). Johnson Dec. (Ex. 2) ¶ [18].

       3.        UPCM failed to timely dispute the 2015 Bill in accordance with the terms

of the Agreement. Hogue Dec. (Ex. 3) ¶ 10.

       4.        On February 5, 2015, UPCM raised questions regarding the 2015 Bill for

the first time. In a letter dated February 18, 2016, EPA responded: “While not timely

submitted, EPA will consider the questions raised in your February 5 Email as the

invocation of informal dispute resolution procedures set forth in paragraph 86 of the

[Agreement].” EPA noted that the invocation triggered a 30-day negotiation period to

resolve any concerns, invited the Company to set a meeting to discuss their concerns, and

directed UPCM to establish an interest-bearing escrow account to hold the total amount

requested in the 2015 Bill. Id. ¶¶ 13, 14.

       5.        Despite several reminders, UPCM did not remit funds sufficient to cover

the 2015 Bill to an interest-bearing escrow account until May 6, 2016. Id. ¶ 16–18.

                                              11
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 18 of 51




       6.       After repeated prompting from EPA to schedule an informal dispute

resolution meeting, UPCM met with EPA in June and July of 2016 to discuss its concerns

regarding the 2015 Bill. Id. ¶¶ 19-25. Thereafter, EPA revised its 2015 Bill on August

16, 2016, and submitted an updated billing report. Id. ¶ 29.

       7.       On September 16, 2016, UPCM indicated it “would like to invoke formal

dispute resolution” with respect to the remaining portion of the 2015 Bill, and forwarded

a list of issues to be resolved. Id. ¶ 30.

       8.       On September 21, 2016, UPCM remitted $59,099.44 to EPA in partial

payment toward the 2015 Bill. Id. ¶ 31.

       9.       On December 6, 2016, a high-level EPA official acting in her role to

resolve the dispute under the Agreement issued her written determination on UCPM’s

objections to EPA’s 2015 Bill as identified in UPCM’s September 21, 2016 letter. After

reviewing a record of the dispute and related documents, she “[found] no basis to sustain

United Park’s dispute” and directed the Company to pay the outstanding balance. Hogue

Dec. (Ex. 3) ¶ 33.

       10.      On December 23, 2016 and March 31, 2017, UPCM wrote EPA to express

its continuing disagreement with EPA’s dispute resolution letter of December 6, 2017.

Id. ¶¶ 34-36.

       11.      On April 14, 2017, EPA responded, noting the substance of UPCM’s

concerns had been resolved under the dispute resolution procedures of the Agreement,


                                             12
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 19 of 51




and emphasizing that the Company remained overdue and owing on the 2015 Bill. Hogue

Dec. (Ex. 3) ¶ 37. EPA confirmed that, after accounting for all adjustments made in the

dispute resolution process, the unpaid portion of the 2015 Bill was $191,616.06. Id.

       12.       UPCM has not paid further toward the 2015 Bill. Id. ¶ 38.

2016 and 2018 Bills From EPA:

       13.       On August 25, 2016, EPA issued UPCM a bill for $243,002.56 in costs

incurred during the calendar year 2015. Johnson Dec. (Ex. 2) ¶ [18].

       14.       On August 24, 2018, EPA issued UPCM a bill for $414,178.95 in costs

incurred during the calendar years 2016 and 2017. Johnson Dec. (Ex. 2) ¶ [18].

       15.       UPCM did not invoke dispute resolution regarding either the 2016 or 2018

Bills. Hogue Dec. (Ex. 3) ¶¶ 39, 44.

       16.       UPCM did not remit funds sufficient to pay either of the 2016 or 2018 Bills

to an interest-bearing escrow account. Id. ¶¶ 40, 45.

       17.       UPCM did not pay any portion of the 2016 or 2018 Bills within 30 days.

Id. ¶¶ 41, 46.

       18.       UPCM has not paid on either the 2016 or 2018 Bills. Id. ¶¶ 43, 47.

Bills From BLM

       19.       On October 19, 2015, BLM issued UPCM a bill for $21,118.85 in costs

incurred between June 1, 2014 and August 31, 2015. Jones Dec. (Ex. 5) ¶ 5.a.




                                              13
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 20 of 51




        20.   On July 13, 2016, BLM issued UPCM a bill for $1,394.94 in costs incurred

between September 1, 2015 and May 31, 2016. Jones Dec. (Ex. 5) ¶ 5.b.

        21.   On February 1 2017, BLM issued UPCM a bill for $17,155.50 in costs

incurred between June 1, 2016 and November 30, 2016. Jones Dec. (Ex. 5) ¶ 5.c.

        22.   On July 28, 2017, BLM issued UPCM a bill for $3,235.90 in costs incurred

between December 1, 2016 and May 31, 2017. Jones Dec. (Ex. 5) ¶ 5.d.

        23.   On July 24, 2018, BLM issued UPCM a bill for $3,909.22 in costs incurred

between June 1, 2017 and May 31, 2018. Jones Dec. (Ex. 5) ¶ 5.e.

        24.   UPCM has not invoked dispute resolution with respect to any of the five

BLM invoices listed above. Id. ¶ 21.

        25.   UPCM has not paid any portion of any of the five invoices listed above

issued by BLM under the Agreement. Id. ¶ 22.

        26.   UPCM’s outstanding bills are summarized in the table below:

                                        EPA Costs
        No.     Invoice Date         Period Covered            Amount          SOF ¶
               Sept. 17, 2015 3/7/2014 – 12/31/2014           $289,555.28        ¶2
                                                  (Credit)    ($59,099.44)       ¶8
         1                             (Dispute Resolved)     ($38,839.78)       ¶6
                               (Additional Adjustment) 19      ($3,258.16)
                                  Outstanding 2015 Bill      $188,357.90


   19
       This additional adjustment to UPCM’s benefit accounts for minor charges that, in
the course of review for purposes of litigation, the United States has decided not to pursue.

                                             14
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 21 of 51




         2         Aug. 25, 2016   1/1/2015 – 12/31/2015    $243,002.56         ¶ 13

         3         Aug. 24, 2018   1/1/2016 – 12/31/2017    $414,178.95         ¶ 14
                                         BLM Costs
         1         Oct. 19, 2015   6/1/2014 – 8/31/2015      $21,118.85         ¶ 19
         2         July 13, 2016   9/1/2015 – 5/31/2016      $1,394.94          ¶ 20
         3         Feb. 1, 2017    6/1/2016 – 11/30/2016     $17,155.50         ¶ 21
         4         July 28, 2017   12/1/2016 – 5/31/2017     $3,235.90          ¶ 22
         5         July 24, 2018   6/1/2017 – 5/31/2018      $3,909.22          ¶ 23
                                 Stipulated Penalty Demands
         1         Aug. 21, 2017     Re: AOC ¶¶ 95, 108     $50,000.00        ¶¶ 30-31
                     Invoiced Costs Overdue:                      $942,353.82

             C.      EPA’s Work Takeover

       27.        On May 25, 2017, EPA notified UPCM that it had determined the

Company had ceased implementation of the work or was seriously or repeatedly deficient

or late in its performance of work that UPCM was required to perform under the

Agreement. As the notice letter described: “The AOC was agreed to by UPCM and has

an effective date of March 6, 2014. More than three years later, basic site

characterization work has not been completed, and UPCM is not in compliance with the

AOC.” After reciting a string of deficiencies in UPCM’s three-year effort under the

Agreement, EPA described two specific actions the Company would have to take “to

remedy the circumstances giving rise to [the] notice.” Parker Dec. (Ex. 4) ¶ 16. See also

id. ¶¶ 8-15.



                                             15
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 22 of 51




       28.    On June 16, 2017, EPA notified UPCM that, because the Company had

failed to address the issues specified in its May 25 letter, the Agency was “immediately

assuming performance of the work necessary to complete the EE/CA in accordance with

the terms of the” Agreement. Id. ¶ 18.

       29.    Though UPCM asked EPA to reconsider its decision (during the time it

could have used to cure the conditions giving rise to the work takeover notice), UPCM

never invoked dispute resolution with respect to EPA’s work takeover. Id. ¶ 17.

       30.    On August 21, EPA made a written demand for the $50,000 stipulated

penalty. Id. ¶ 19.

       31.    UPCM has not paid any portion of the $50,000 stipulated penalty. Id.

¶¶ 20–21.

                               STANDARD OF REVIEW

       Summary judgment is proper under Fed. R. Civ. P. 56 where the Court finds that

“there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Fed. R.

Civ. P. 56(c). “[T]he mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original). Although evidence

must be viewed in the light most favorable to the non-moving party, once the moving

party has met its initial burden, the burden shifts and the non-moving party must go
                                             16
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 23 of 51




beyond the pleadings and “present affirmative evidence in order to defeat a properly

supported motion for summary judgment.” Id. at 257; see also Adler v. Wal-Mart Stores,

Inc., 144 F.3d 664, 671 (10th Cir. 1998) (non-moving party must “set forth specific facts

that would be admissible in evidence in the event of trial from which a rational trier of

fact could find” for the non-movant).

                                        ARGUMENT

       The United States seeks to enforce its Agreement with UPCM, and specifically the

reimbursement of its Future Response Costs, as pled in its First Claim. There is no

genuine dispute that UPCM is in violation of the terms of its Settlement Agreement with

EPA and BLM. UPCM agreed to pay the Agencies’ “Future Response Costs,” AOC (Ex.

1) ¶ 76(a), but failed to pay almost all of the costs submitted to the Company. See Hogue

Dec. (Ex. 3) ¶¶ 38–48; Jones Dec. (Ex. 5) ¶ 22. In the sole instance where UPCM

bothered (albeit late) to contest costs under the Agreement’s dispute resolution

provisions, the Company refused to abide by the resolution. See id ¶¶ 33–38; AOC (Ex.

1) ¶ 85. UPCM failed to adequately perform its technical obligations under the

Agreement (Parker Dec. (Ex. 4) ¶¶ 8–16), and the Company never invoked dispute

resolution regarding EPA’s decision to take over the work. Id. ¶ 17. And when

confronted with its failures under the terms of its voluntary settlement, UPCM disavows

the foundations of the Agreement itself—even after the Company agreed it would not

contest the basis of the agreement in the event of an enforcement action. AOC ¶¶ 4, 27.



                                             17
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 24 of 51




        While there is no genuine question whether UPCM has violated its agreement,

there is every reason the Company should be required to pay the costs it agreed to pay—

and on the terms it agreed to pay them.

   I.      There is no question that UPCM is in violation of the terms of its
           Agreement.

        There is no genuine dispute that UPCM has violated the terms of its Agreement

with EPA and BLM. And according to the Agreement itself, the provisions of the

Agreement should be enforced as written.

        The text of the Agreement contains plain obligations on the Company:

        • “UPCM shall pay all Future Response Costs incurred” by EPA and BLM.
          AOC ¶ 76.

        • “If UPCM objects to any EPA or BLM action or decision, . . . including
          billings for Future Response Costs, it shall notify EPA and BLM in writing of
          its objection(s) within thirty (30) days.” AOC ¶ 86(a).

        • Following “resolution of [a] dispute . . . UPCM shall fulfill the requirement
          that was the subject of the dispute in accordance with the agreement reached or
          with EPA’s decision, whichever occurs.” AOC ¶ 86(b).

        • Further, UPCM “shall conduct the EE/CA for OU2 and OU3.” AOC ¶ 34.

        • In the event EPA “determines that UPCM . . . is seriously or repeatedly
          deficient or late in its performance” of this task, the Agency can “assume the
          performance of all or any portion of the Work.” AOC ¶ 108.

        • “In the event that EPA assumes performance of . . . the Work required of
          UPCM during performance of the EE/CA . . . UPCM shall be liable for a
          stipulated penalty in the amount of $50,000.” AOC ¶ 95.

Against the background of these obligations, the facts giving rise to UPCM’s violations

are beyond genuine dispute: EPA followed the necessary process to take over work from

                                            18
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 25 of 51




UPCM (compare AOC ¶ 108 and Parker Dec (Ex. 4) ¶¶ 17–18), 20 and the Agency

resolved UPCM’s one cost-related (and late) objection with a written decision (Hogue

Dec. (Ex. 3) ¶ 33)—but the Company has failed to pay virtually all of the Future

Response Costs billed to it (id. ¶¶ 38, 41 – 47; Jones Dec. (Ex. 5) ¶ 22), and its

opportunity to object further is long-expired. See AOC (Ex. 1) ¶ 86.

        When it signed the Agreement to pay the response costs incurred by EPA and

BLM (see AOC (Ex. 1) ¶ 76), UPCM also agreed to pay interest on bills or stipulated

penalties not paid within 30 days. Id. ¶¶ 77, 98, 102. Interest on unpaid costs and

penalties begins to accrue on the date of the bill and continues until the date of payment.

Id. ¶¶ 77, 98. As such, in addition to directing UPCM to pay its outstanding bills, the

United States asks this Court to order UPCM to pay the interest on those costs through

the date of payment.



   20
        In EPA’s assessment, UPCM’s submittals under the Agreement were repeatedly—
almost reliably—deficient. See Parker Dec. (Ex. 4) ¶¶ 13–17. However, though the record
shows EPA had more than enough reason to take over the work from UPCM, the number
or character of deficiencies in UPCM’s work are not strictly relevant to the motion here.
Under the Agreement (which echoes the grant of authority found in the statute), evaluating
the adequacy of performance was left to the Agencies. Compare 42 U.S.C. §§ 9604(a),
9622(a) (President may settle with a party if he or she determines that party will perform
the necessary work adequately), with AOC (Ex.1) ¶¶ 29(a), 37, 45, 57–64 (giving EPA
authority to approve or disapprove UPCM’s various work requirements). UPCM cannot
now manufacture a genuine dispute of material fact by contesting the basis for EPA’s work
takeover. If UPCM wanted to contest the decision, it had an opportunity to do so through
the Agreement’s dispute resolution provisions. As it is, EPA’s work takeover notices
satisfied the procedural requirements of the Agreement—the process by which UPCM
agreed to abide.

                                             19
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 26 of 51




       UPCM may attempt to contest the validity of the Agreement, the statements of fact

or law recited therein, or even certain invoiced costs. This Court need not humor such a

collateral attack. The Agreement is clear that enforcement of its obligations should

proceed on its own terms and unburdened by collateral attack. Paragraph 4 of the

Agreement is blunt on this point: “The Parties agree to comply with and be bound by the

terms of this Settlement Agreement and further agree that they will not contest the basis

or validity of this Settlement Agreement or its terms.” To be sure, the Agreement

generally allows UPCM to “controvert in . . . subsequent proceedings . . . the validity of

the findings of facts, conclusions of law” or other determinations set forth in the

Agreement—but it explicitly carves out “proceedings to implement or enforce [the]

Settlement Agreement.” AOC (Ex. 1) ¶ 4. In fact, the Agreement dictates that its own

dispute resolution provisions provide the “exclusive mechanism for resolving disputes

involving the Federal Environmental Agencies and UPCM arising under [the] Settlement

Agreement.” Id. ¶ 85 (emphasis added).

       Under the Agreement, UPCM agreed to be bound by the recitations of fact and

law for purposes of enforcing the settlement’s obligations. Moreover, the time and place

for raising substantive concerns with the billed costs under its provisions has come and

gone. Were UPCM allowed to challenge the validity of the Agreement or its terms in

order to disrupt its enforcement, the Company would unilaterally strip EPA and BLM of

the speed and certainty of response for which the Agencies negotiated. UPCM has failed


                                             20
         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 27 of 51




to pay the costs it agreed to pay and the work it agreed to perform. And by the terms of

that very same Agreement, that should be the end of the matter.

   II.      The text, structure, purpose, and history of CERCLA support the
            Agreement’s enforcement in accordance with its plain terms.

         Even a cursory review of CERCLA’s provisions reveals Congress not only

encouraged settlements like the one at issue here, it supported their efficient enforcement.

Section 104(b) of CERCLA allows the President to perform investigations and studies at

sites as necessary to facilitate their cleanup. But Section 122 of CERCLA directs the

President (and his or her Executive designees) to pursue negotiated settlements with

potentially responsible parties in order to enable them to evaluate and, ultimately, clean

up hazardous substance sites. 42 U.S.C. § 9622(a). In fact, Section 122(d)(3) explicitly

contemplates administrative “orders” with private parties for costs associated with the

performance of the kind of work that is in the Agreement.. But for such settlements,

Section 122 also takes explicit steps to protect the benefits of those negotiated

agreements: it permits district courts to enforce them directly (42 U.S.C. § 9622(d)(3)),

protects them from collateral attack (id. § 9622(h)(3)), and even authorizes an award of

civil penalties for violations of such agreements. Id. § 9622(l). At every step of the

analysis, CERCLA’s provisions echo Congress’ proclamation that federal agencies

tasked with cleaning up hazardous sites should use negotiated agreements to marshal the

efficient and effective use of private resources for the public good.




                                             21
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 28 of 51




       The Agreement here directs UPCM to, among other things, perform Work and pay

Future Response Costs associated with OU2 and OU3 of the Richardson Flat Tailings

Site. See AOC (Ex. 1) ¶¶ 8, 34–42. Such work and costs are squarely contemplated by

CERCLA Section 104(b), which authorizes the President to “undertake such

investigations, monitoring, surveys, testing, and other information gathering as [s/]he

may deem necessary or appropriate” to assess the type and scope of hazardous pollutants,

as well as “undertak[ing] such planning, legal, fiscal, economic, engineering,

architectural, and other studies or investigations” necessary or appropriate to plan and

direct response actions or recover the costs associated with such actions. 42 U.S.C.

§ 9604(b).

       As a general matter, Section 122 grants delegated Agencies considerable

flexibility—and considerable discretion—to pursue negotiated agreements that facilitate

private-party clean-ups of sites and use resources efficiently for the benefit of the public

interest. 42 U.S.C. § 9622(a). When Congress appended Section 122 to CERCLA in

1986, it explained:

       This new section sets forth a series of provisions designed to encourage and
       facilitate negotiated private party clean-ups of hazardous substances in those
       situations where negotiations have a realistic chance of success. The
       Judiciary Committee strongly agrees with the Energy and Commerce
       Committee that encouraging such negotiated clean-ups will accelerate the
       rate of clean-ups and reduce their expense by making maximum use of
       private sector resources.”




                                             22
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 29 of 51




H.R. Rep. No. 99–253(III), at 29, reprinted in 1986 U.S.C.C.A.N., at 3052 (emphasis

added); see also H.R. Rep. No. 99–253(I), at 100–01, reprinted in 1986 U.S.C.C.A.N., at

2882–83 (same). Lest there be any doubt, Congress enshrined this goal in the statute

itself: “Whenever practicable . . . the President shall act to facilitate agreements under

this section [§ 122] that are in the public interest and consistent with the National

Contingency Plan in order to expedite effective remedial actions and minimize

litigation.” 42 U.S.C. § 9622(a).

        To this general purpose and authority, Congress added a specific provision

permitting Agencies to use consent orders for the performance of site studies and

investigations, including EE/CAs. 42 U.S.C. § 9622(d)(3). That provision notes that

whenever a delegated Agency enters into an agreement to perform Section 104(b) work

or recover associated costs, it shall “issue an order or enter into a decree setting forth the

obligations of such party.” Id. 21 Thus, CERCLA encourages—and explicitly

authorizes—the kind of agreement UPCM struck with EPA and BLM to perform EE/CA

work at Operable Units 2 and 3 and to cover the Agencies’ incurred costs associated with

these efforts.




   21
         See also id. § 9604(a) (authorizing a President to remove or arrange for the removal
of hazardous substances from a site, and providing that, “when the President determines
that such action will be done properly and promptly by the owner or operator of the facility
. . . or any other responsible party, the President may allow such person to carry out the
action . . . in accordance with Section 9622 of this title”).

                                              23
         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 30 of 51




        Using negotiated agreements to facilitate such studies and investigations at

hazardous waste sites makes sense: it allows private parties to marshal their local

knowledge and resources to efficient use, and it keeps overall costs down by skirting the

time- and resource-intensive litigation that might otherwise balloon expenses associated

with cleaning up a site.

        But settlement agreements can only provide the benefits envisioned by Congress

to the extent they can be enforced. CERCLA’s express language bolsters that

proposition, too. First, Section 122(d)(3) declares that “[t]he United States district court

for the district in which the release or threatened release occurs may enforce [the] order

or decree” that structures a party’s obligations to perform studies and investigations under

Section 104(b). Id. The statute thus squarely contemplates the enforcement of settlement

agreements as a part of its effort to secure swift, efficient, and reliable responses to public

hazards.

        Next, Section 122(h)(3) provides:

        (3) Recovery of claims
               If any person fails to pay a claim that has been settled under this
        subsection,[22] the department or agency head shall request the Attorney
        General to bring a civil action in an appropriate district court to recover the
        amount of such claim. . . . In such an action, the terms of the settlement
        shall not be subject to review.

   22
        Section 122(h)(1) describes Agencies’ authority to settle claims for costs under
Section 107, which includes “all costs of removal or remedial action incurred by the United
States . . . not inconsistent with the national contingency plan,” and so, by definition, all
costs incurred under the Agreement in this case. 42 U.S.C. §§ 9622(h)(1); 9607(a)(4)(A);
AOC (Ex. 1) ¶ 12 (defining costs covered by the Agreement).
                                              24
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 31 of 51




42 U.S.C. § 9622(h)(3) (emphasis added). This provision not only reinforces that district

courts have the authority to directly enforce settlement agreements under CERCLA, it

explicitly protects agreements regarding costs from litigation and collateral attack. In

doing so, it echoes the Agreement’s own requirement that its validity and terms not be the

subject of challenge in enforcement proceedings. See AOC (Ex. 1) ¶ 4. Of course,

settlements for costs can come in all shapes and sizes. EPA and BLM could have

proceeded with EE/CA work and settled with UPCM for a sum-certain after the work was

complete, and invoked this provision when payment was not forthcoming. Instead, the

Agencies here detailed the costs for which UPCM would be responsible before they were

incurred, AOC (Ex. 1) ¶ 12 (defining Future Response Costs and Future Assessment

Costs), and incorporated the safety-valve of a dispute resolution process to finalize

invoices. Id. ¶¶ 85, 86.

       Finally, Section 122(l) provides that, where a potentially responsible party such as

UPCM is a party to an administrative order and “fails or refuses to comply with any term

or condition of the order,” it “shall be subject to a civil penalty” in accordance with

Section 109 of the Act. 42 U.S.C. § 9622(l). Section 109, in turn, authorizes assessments

of civil penalties for violations of Section 104(b) orders like the order at issue here. See

id. §§ 9609(a)(1)(D), (b)(4), and (c)(4).

       These provisions protect the sanctity of a negotiated settlement’s terms—

Congressional recognition that such agreements can only “accelerate the rate of clean-ups

                                             25
          Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 32 of 51




and reduce their expense by making maximum use of private sector resources” if the

terms of those agreements can be meaningfully enforced, and if violations of those terms

are met with meaningful consequences. But they also serve to narrow the range of

litigable issues, allowing enforcement of the agreement to proceed quickly. Where—as

here—disputes are confined to the terms of an agreement, the agreement’s language is

unambiguous, and the facts giving rise to a violation of its terms cannot be genuinely

disputed, resolution is appropriate on summary judgment.

   III.     Like other settlement agreements, the Agreement here is akin to a
            contract—and the United States should get the benefit of its bargain.

       CERCLA’s provisions and the Agreement’s own terms insist the AOC should be

enforced as written. But even without the textual support found in the surrounding legal

landscape and within the instrument itself, the AOC remains like any other settlement

agreement, and it should be enforced as such: by its plain terms.

       Consent decrees provide a ready example of courts interpreting and enforcing

settlement instruments. “[B]ecause their terms are arrived at through mutual agreement

of the parties, consent decrees . . . closely resemble contracts.” Local No. 93 Int’l. Ass’n

of Firefighters AFL-CIO v. City of Cleveland, 478 U.S. 501, 519 (1986). As such, courts

generally review consent decrees through the lens of contract law, and look—first and

foremost—to the terms of the instrument itself. See EEOC v. Fed. Express Corp., 268 F.

Supp. 2d 192, 206 (E.D.N.Y. 2003) (“It is well settled that consent decrees are construed

primarily as contracts and derive their legal force largely from the parties’ voluntary

                                             26
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 33 of 51




agreement.”). Indeed, the “general principles governing the interpretation of contracts”

dictate that, “[i]f the language within the four corners of the contract is unambiguous, the

parties’ intentions are determined from the plain meaning of the contractual language,

and the contract may be interpreted as a matter of law.” Trans-Western Petroleum, Inc.

v. U.S. Gypsum Co., 584 F.3d 988, 993 (10th Cir. 2009) (applying Utah law); accord

NRM Corp. v. Hercules, Inc., 758 F.2d 676, 682 (D.C. Cir. 1985) (noting contract

interpretation under federal law “dovetails precisely with general principles of contract

law”). Thus, “interpretation of a facially clear contract is considered a question of law

and is for the court.’” NRM Corp., 758 F.2d at 682 (quoting Pennsylvania Ave. Dev.

Corp. v. One Parcel of Land in D.C., 670 F.2d 289, 292 (D.C. Cir. 1981)).

       Employing the general principles of contract interpretation here need progress no

further than the plain language of the Agreement and the undisputed facts giving rise to

UPCM’s violations. See Section I, supra. Thus, even without the prohibitions on

collateral attacks included in CERCLA’s provisions or in the agreement itself, an

application of traditional contract law principles renders the same result: UPCM must pay

the finalized bills—with interest.

       UPCM may point out that consent decrees, unlike the Settlement Agreement at

issue here, are approved by a court before being enforced as a contract. For purposes of

this motion, that is a distinction without a difference. Here, as with consent decrees, “it is

the agreement of the parties, rather than the force of the law upon which [a complaint


                                             27
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 34 of 51




could be] based, that creates the obligations” to which the parties are bound. Local No.

93, 478 U.S. at 522. The absence of a judicial imprimatur on the signed agreement does

not change its negotiated and agreed-upon character.

       In any event, courts regularly borrow from consent-decree jurisprudence to

enforce administrative settlements as contracts between parties. For example, in New

York v. United Parcel Service, Inc., 253 F. Supp. 3d 583 (S.D.N.Y. 2017), the district

court considered an “Assurance of Discontinuance” agreement between UPS and the

State of New York. The Assurance of Discontinuance was “a negotiated resolution to an

investigation commenced by the State of New York” into whether UPS was violating

certain laws with respect to the shipment of cigarettes. Id. at 653. Under the Assurance

of Discontinuance, which UPS voluntarily signed, id. at 658 n.115, the Company

committed to comply with certain regulations, adhere to certain practices, update certain

internal procedures, and develop and maintain certain information resources. Id. at 655–

66. Failing to abide by the terms of the agreement would expose UPS to stipulated

penalties and prosecution under certain regulations. Id. at 653–54. When New York

discovered UPS had violated its Assurance, the State filed suit and the district court

reviewed the AOD as a contract:

       The AOD is a settlement agreement between UPS and the State of New York.
       As such, its interpretation is governed by general principles of contract law.
       To be sure, the AOD is a special type of contract—one entered into with the
       Attorney General for the State of New York, who is presumed to act in the
       public interest. However, similar to a consent decree entered into by the
       Department of Justice or other government agency, once an AOD has been

                                             28
         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 35 of 51




        executed by the parties, it is a species of contract governed by the principles
        of contract construction.

253 F. Supp. 3d. at 658 (internal citations and quotations omitted). 23 After finding the

pertinent provisions were unambiguous, id. at 658, the Court determined UPS’ conduct

constituted a “violation” as that term was defined by the settlement agreement, id. at 660–

61, the district court proceeded to award penalties for those violations. Id. at 698.

        The instant case is on all fours with the situation presented in UPS. Here, as in

UPS, the settlement agreement is between a regulated party and government officials

tasked with enforcing legal obligations. Here, as in UPS, the Company entered into the

agreement voluntarily. Here, as in UPS, the Company committed to undertake certain

work and pay certain costs in exchange for a release from potential prosecution under

specific provisions. And here, as in UPS, the terms of the Agreement are plain. The

traditional principles of contract law guide the enforcement of this Agreement, and

applying them yields conclusions in lock-step with both the Agreement’s express terms

and the statute’s substantive protections.



   23
        See also City of New York v. FedEx Ground Package System, Inc., 351 F. Supp. 3d
456, 486–87 (S.D.N.Y. 2018) (treating an “Assurance of Compliance” agreed-to by FedEx
to settle New York law violations as a contract). In Saline River Prop. LLC v. Johnson
Controls, 823 F. Supp. 2d 670 (E.D. Mich. 2011), the court appears at first blush to have
reached a contrary conclusion. But that case concerned a unilateral administrative order—
not a negotiated agreement—and the court was concerned with claims of an alleged third-
party beneficiary to the would-be contract, so the case is distinguishable and its reasoning
is inapposite. Moreover, it has been rejected by later courts that examined the issue. See
Navajo Nation v. Wells Fargo & Co., 344 F. Supp. 3d 1292, 1302 (D.N.M. 2018).

                                              29
         Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 36 of 51




   IV.        The vast majority of UPCM’s affirmative defenses are irrelevant or
              barred by the statute, and thus fail as a matter of law.

         Given the statutory context and contractual nature of the Agreement, most of

UPCM’s Defenses are simply not relevant to evaluating or resolving its violations. The

United States accordingly seeks a judgment that, as a matter of law, UPCM’s defenses

cannot undermine the enforcement of its voluntary Agreement by its terms. Moreover,

nearly all of UPCM’s defenses are barred by CERCLA from influencing the resolution of

the United States’ Second and Third claims for declaratory relief. Thus, the United States

asks this court to rule on summary judgment that all but three of UPCM’s defenses fail as

a matter of law. Such a ruling would avoid pointless discovery and testimony at trial, and

would conserve judicial resources. 24 A Table summarizing the United States’ position on

each of UPCM’s affirmative defenses is included as Exhibit 6.

         A.      None of UPCM’s Defenses bar the United States’ recovery of costs
                 under the Agreement as described in the United States’ First Claim.

         The terms of the Agreement, the surrounding landscape of CERCLA’s provisions,

and fundamental principles of contract law all prohibit UPCM from attempting to re-

negotiate its settlement through post-hoc litigation. Nevertheless, many of UPCM’s

defenses seek to engage the Court in a de novo adjudication of issues for which UPCM

did not invoke dispute resolution, or for which it invoked dispute resolution but its


   24
        Indeed, UPCM has indicated that it may call experts to testify on a host of issues
that are extraneous to the case. See UPCM Interrogatory Responses (Ex. 7) at 16, 20, 23,
26, 29, 33, 36, and 37.

                                             30
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 37 of 51




contentions were rejected by the decision-maker. The Court need not entertain such

defenses.

        Many of UPCM’s Defenses aim to reduce the Company’s obligations under the

Agreement or invoke equitable notions in hopes of limiting its liability on the bills it has

failed to pay. Specifically, UPCM’s Defenses 3 (substantial completion), 4 (consent and

acquiescence), 25 6 (obstruction by Plaintiff), 7 (breach of covenant of good faith and fair

dealing), 8 (failure to mitigate damages), 9 (doctrine of offset), 10 (waiver/estoppel), 12

(denial of findings and conclusions set forth in the Agreement); 16 (recovery from third

party), and 18 (“fair share”) all raise the specter of equitable considerations the Company

hopes will reduce or rescind its debts. UPCM even explains in its responses to the United

States’ interrogatories its argument that the Agreement incorporates additional, unwritten

“understandings.” UPCM Responses to U.S. Interrogatories (Ex. 7) at 21. These

defenses have no basis in fact. EPA and BLM were more than accommodating with

UPCM’s payment delays and work deficiencies. More importantly, though, the defenses

have no foundation in law. The Agreement itself has an integration clause that repudiates




   25
       As described in its response to the United States Interrogatory, UPCM’s Defense 4
is apparently to do with the use and operation of Operable Unit 1—which, of course, is far
afield of this case, which concerns OUs 2 and 3, and UPCM’s Agreement with respect to
work and payments related to those Sites. AOC (Ex. 1) ¶ 114 (describing the “matters
addressed” in the Agreement).

                                             31
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 38 of 51




the Company’s reliance on unwritten “understandings.” AOC (Ex. 1) ¶ 128. 26 UPCM’s

Agreement with EPA and BLM established one—and only one—mechanism for raising

and resolving these disputes. AOC (Ex. 1) ¶¶ 85–86. The Company never raised them.

The Agreement—like the CERCLA provisions that authorize it—forecloses collateral

attacks on its terms or foundations in subsequent enforcement proceedings. Id. ¶ 4; 42

U.S.C. § 9622(h)(3).

        Other of UPCM’s Defenses are plucked from different litigation contexts, grafting

irrelevant arguments into a straight-forward settlement-enforcement claim in hopes of

further delaying payment. This is not a case between two parties liable for the hazardous

waste that are litigating the degrees of their relative responsibility (cf. Defense 14), nor

does the United States seek to recover other costs outside of the settlement for which

UPCM is liable under Sections 104 or 107 of CERCLA (cf. Defenses 5, 13, 15, 17, 19,

20). The Federal Agencies already settled those claims for costs in the Agreement

UPCM signed; 27 the present case aims to collect on the bills UPCM agreed to pay.

        But even if the United States were seeking to recover costs associated with

removal and remedial actions under the Statute, UPCM’s defenses misstate the parties’

burdens, misunderstand the statutory cost-recovery mechanisms, and just plain miss the



   26
       See also AOC (Ex. 1) ¶ 25 (absent a formal modification of the Agreement, no
informal advice, guidance, suggestion or comment by the EPA project coordinator shall
relieve UPCM of its obligation to comply with all requirements of the Agreement).
   27
        See AOC (Ex. 1) ¶ 105.

                                              32
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 39 of 51




point of Congress’ strict liability structure. 28 “[I]t is now well settled that [CERCLA]

§ 107 imposes strict liability on PRPs for costs associated with hazardous waste cleanup

and site remediation,” and, further, that the section “imposes joint and several liability on

PRPs regardless of fault.” Id. United States v. Colorado & Eastern R.R. Co., 50 F.3d

1530, 1535 (10th Cir. 1995) (discussing 42 U.S.C. § 9607(a); case citations omitted).

Importantly, CERCLA does not “limit the government’s recovery to ‘all reasonable

costs;’ rather it permits the government to recover ‘all costs of removal or remedial

action incurred . . . not inconsistent with the NCP.” United States v. Hardage, 982 F.2d

1436, 1443 (10th Cir. 1992) (emphasis original); see also Colorado & Eastern R.R. Co.,

50 F.3d at 1535. Other than pointing out an accounting error, there are few ways “a

responsible party can escape liability for the government’s costs incurred at a particular

site”—and in each instance the defendant bears the burden. Hardage, 982 F.2d at 1443.

First, a defendant can “demonstrate that the government’s response actions—i.e., removal

or remedial actions—underlying the costs, are inconsistent with the NCP.” Id. Second,

the defendant can establish that the harm that flowed from the release of hazardous


   28
       As one example, Defense 17 claims the United States seeks to recover costs that
were not “necessary costs of response” under CERCLA Section 107(a)(4)(B). ECF No. 5
at 19. First, the United States’ claim for costs stems from the Settlement Agreement rather
than a statutory provision rendering the defense irrelevant. Even so, the provision cited by
UPCM describes costs recoverable by “other person[s]”—not costs to be recovered by the
United States, which are covered in Section 107(a)(4)(A). The pertinent obligation in the
Agreement (¶ 78) limits the scope of objections available to invoiced costs, and in doing
so mirrors the statutory authority concerning recovery actions by the United States.
UPCM’s defense is thus premised on an incorrect procedural assertion and an irrelevant
statutory provision.
                                             33
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 40 of 51




substances is divisible. Id. Of course, “where defendants bear the burden of proving

divisibility, responsible parties rarely escape joint and several liability.” Colorado &

Easter R.R. Co., 50 F.3d at 1535 (citing O’Neil v. Picillo, 883 F.2d 176, 178–79 (1st Cir.

1995)). To that end, courts have recognized—and Congress has codified—a PRP’s right

to equitable apportionment of response costs as between responsible parties through

subsequent contribution actions. Id. at 1535–36 (discussing CERCLA § 113, 42 U.S.C.

§ 9613). But the statute aims to make the public whole first by imposing strict, joint-and-

several liability, and then allowing the responsible parties to divvy up the costs later.

Irrelevant even to a hypothetical cost-recovery action that is not before the court,

UPCM’s equitable defenses doubly miss their mark and should not be allowed to mire the

proceedings here.

       Finally, UPCM’s Defenses 15 and 20 parrot the language of CERCLA

Section 113(j), which limits judicial review of any issues concerning the adequacy

of any response action taken or ordered by [EPA] to the administrative record and

further specifies that EPA’s decision in selecting the response action must be

upheld, unless the objecting party can demonstrate, on the administrative record,

that the decision was arbitrary and capricious or otherwise not in accordance with

law. 42 US.C. § 9613(j)(2). Here again, EPA’s actions were pursuant to the terms

of the voluntary Agreement UPCM had signed, so the Court need not resort to the

statute’s directions on judicial review. Moreover, the defenses expose the


                                              34
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 41 of 51




absurdity of UPCM’s position, seeking to use the statute—which limits review to an

arbitrary-and-capricious review of an administrative record—as a defense in case where

the Company has sought expansive discovery beyond the ordinary confines of the

administrative record, and where UPCM seeks this Court’s de novo review of EPA’s

decisions with a searching examination of its equitable assertions. Indeed, UPCM has

indicated that it intends to marshal expert witnesses to present a number of its defenses.

See UPCM Rog 21 Response (Ex. 7) at 33.

       Of the many defenses UPCM pled in its answer, only Defense 11—which

essentially asserts the language and operation of the Agreement do not warrant relief—

has anything to say about the United States’ First Claim for relief. But other than asking

the Court to read and interpret the language of the Agreement—the same analytical

process described earlier—the Defense provides no insight to the dispute or reason the

Court should withhold the relief dictated by the plain terms of the Agreement. Of the

remaining Defenses, this Court need not waste its time and resources on them, all of

which aim to renegotiate the terms of the executed Agreement or rewrite the surrounding

statutory framework.

       B.     Few of UPCM’s Defenses bear on the United States’ requests for
              declaratory relief in its Second and Third Claims.

       The United States in its Second and Third Claims seeks a declaratory judgment

under CERCLA Section 113(g)(2) that Defendant is strictly liable in accordance with

CERCLA Section 107(a) at the Site, and that its liability is joint and several. Section

                                             35
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 42 of 51




107(a) imposes strict liability “[n]otwithstanding any other provision or rule of law, and

subject only to the defenses set forth in subsection (b).” 42 U.S.C. § 9607(a) (emphasis

added). Subsection (b) then provides:

           There shall be no liability under [Section 107(a)] for a person otherwise
       liable who can establish by a preponderance of the evidence that the release
       or threat of release of a hazardous substance and the damages resulting
       therefrom were caused solely by –
       (1) an act of God;
       (2) an act of War;
       (3) an act or omission of a third party . . . [so long as the defendant] (a)
           exercised due care with respect to the hazardous substance concerned . . .
           and (b) he took precautions against foreseeable acts or omissions of any
           such third party. . . ; or
       (4) any combination of the foregoing paragraphs.

42 U.S.C. § 9607(b) (emphasis added). “[N]on-§ 107(b) defenses are not available to

defeat CERCLA liability.” United States v. Rohm and Haas Co., 939 F. Supp. 1142,

1151 (D.N.J. 1996).

       Despite the statute’s limitation, UPCM promises to muster a number of

impermissible defenses. For example, UPCM Defenses 7, 8, and 10 are grounded

in equity. But the overwhelming majority of courts—including all six circuit

courts to consider the question—have interpreted the statutory language described

above as barring equitable defenses to Section 107 cost recovery 107(a)(4)(A)

actions. California ex rel. Cal. Dep’t of Toxic Substances Control v. Neville

Chem. Co., 358 F.3d 661, 672 (9th Cir. 2004) (barring all equitable defenses);

Blasland, Bouck & Lee, Inc. v. City of N. Miami, 283 F.3d 1286, 1304-05 (11th

                                            36
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 43 of 51




Cir. 2002) (same); Town of Munster, Ind. v. Sherwin-Williams Co., 27 F.3d 1268, 1270

(7th Cir. 1994) (same); Velsicol Chem. Corp. v. Enenco, Inc., 9 F.3d 524, 530 (6th Cir.

1993) (barring defense of laches); Gen. Elec. Co. v. Litton Indus. Automation Sys., Inc.,

920 F.2d 1415, 1418 (8th Cir. 1990) (barring defense of unclean hands), abrogated in

part on other grounds, Key Tronic Corp. v. United States, 511 U.S. 809 (1994). As such,

UPCM’s equitable defenses must fail.

       UPCM’s Defenses 3, 4, 5, 6, 9, 15, 16, 18, and 20, level objections to a

hypothetical cost recovery action under Section 107—but those objections would only be

pertinent in a later proceeding where the United States asserted a right to such recovery.

See Hardage, 982 F.2d at 1445. Here, the United States does not seek reimbursement of

costs nor performance of response actions at the Site in its Second and Third Claims.

Rather, the United States seeks only a declaration of UPCM’s liability. The costs sought

in the First Claim are those to which the Company already agreed—and failed to

challenge—under the terms of its Agreement with EPA and BLM.

       The United States requests that the Court find that there is no genuine issue of

material fact as to any of these defenses, and that as a matter of law the defenses

discussed above and set forth in Exhibit 6 cannot support withholding relief for the

United States’ stated claims against UPCM.

       In the end, UPCM signed a settlement agreement and agreed to pay certain costs

after an opportunity to review and dispute the invoices. The Company has failed to pay


                                             37
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 44 of 51




its bills. Rather than defend its actions under the Agreement, UPCM hopes to mount a

collateral attack on the propriety of the costs billed or even the foundation of the

Agreement itself. But the Company’s arguments run aground on the text and structure of

the statute. With the express intent of encouraging the speed and efficiency settlement

agreements can provide, Congress went to great lengths to ensure such agreements were

both favored and enforceable under CERCLA. If settling parties were able to later—and

unilaterally—declare the terms of their agreements to be meaningless, the text and

purpose of CERCLA’s settlement provisions would be rendered pointless—or worse.

Indeed, if a settling party could insist that litigation of the underlying claims is necessary

before a settlement agreement could be enforced, settlements themselves would become

but methods of delay and obstruction rather tools of finality and efficiency. The statute

means what it says in Section 122(d)(3) when it proclaims that agreements such as the

one here are enforceable by a district court. And the text of the Agreement that UPCM

signed cannot be ignored simply because the Company finds compliance inconvenient.

                                      CONCLUSION

       EPA and BLM have submitted bills totaling $942,353.82 to UPCM. By the terms

of UPCM’s voluntary settlement agreement, that bill is due—with interest. Accordingly,

the United States requests that this Court recognize the Agreement is enforceable by its

terms and direct UPCM to pay its overdue costs. The United States further requests that

the Court hold that, as a matter of law on the undisputed material facts, Plaintiff’s claims



                                              38
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 45 of 51




are not barred by UPCM’s Defenses No. 3, 4, 5, 6, 7, 8, 9, 10, 12 (as to US First Claim),

13 (as to First Claim), 14, 15, 16, 17, 18, and 20.



                                    Respectfully submitted,

                                    JOHN W. HUBER
                                    United States Attorney
                                    District of Utah

                                    JARED C. BENNETT
                                    Assistant United States Attorney

                                    BRUCE GELBER
                                    Deputy Assistant Attorney General
                                    Environment and Natural Resources Division
                                    United States Department of Justice
                                    Washington, DC

                                    /s/ Elias L. Quinn
                                    ELIAS L. QUINN (CO #42159)
                                    Trial Attorney
                                    NANCY FLICKINGER
                                    Senior Attorney
                                    Environmental Enforcement Section
                                    Environment and Natural Resources Division
                                    United States Department of Justice

OF COUNSEL:

AMELIA PIGGOTT
Enforcement Attorney
U.S. Environmental Protection Agency, Region 8
1595 Wynkoop Street
Denver, Colorado 80202

NATHALIE DOHERTY
Attorney-Advisor
U.S. Department of the Interior
Office of the Solicitor
601 Southwest 2nd Avenue
Portland, Oregon 97204

                                             39
        Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 46 of 51




                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused to be electronically filed the foregoing Plaintiff United

Motion for Partial Summary Judgment with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to the parties of record.



DATE: November 8, 2019                                 /s/ Elias L. Quinn

                                                       ELIAS L. QUINN




                                                 40
       Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 47 of 51




JOHN W. HUBER (#7226)
United States Attorney
JARED C. BENNETT (#9097)
Assistant United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Phone: (801) 325-3259
Email: jared.bennett@usdoj.gov

NANCY FLICKINGER
Senior Attorney
ELIAS L. QUINN (CO #42159)
Trial Attorney
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611
Ben Franklin Station
Washington, D.C. 20044-7611

Attorneys for Plaintiff United States of America


               IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH
                           Central Division
 UNITED STATES OF AMERICA,
                                        APPENDIX OF EVIDENCE
 Plaintiff,                          TO UNITED STATES’ MOTION
                                FOR PARTIAL SUMMARY JUDGMENT
 v.                              REGARDING COSTS UNDER THE 2014
                                      SETTLEMENT AGREEMENT
 UNITED PARK CITY MINES
 COMPANY,
                                         Case No. 2:19-cv-00200-BSJ
 Defendant.




                                            41
    Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 48 of 51




                           APPENDIX OF EVIDENCE

1. In re: Richardson Flat Tailings Site Administrative Settlement Agreement and

   Order on Consent for EE/CA Investigation and Removal [EPA_00065575]

   executed Mar. 6, 2014

2. Declaration of Karren Johnson (October 31, 2019)

   A. September 17, 2015 Bill

   B. August 25, 2016 Bill

   C. August 24, 2018 Bill

3. Declaration of Matthew Hogue (October 30, 2019)

   A. October 21, 2015 Letter from Mr. Gee (UPCM) to Ms. Cerise (EPA)

   B. Undated Letter from Mr. Wilder (EPA) to Mr. Gee forwarding disc dated

      December 8, 2015

   C. January 14, 2016 Letter from Ms. Piggott (EPA) to Mr. Gee

   D. February 5, 2016 email with list of questions from Mr. Murray (counsel to

      UPCM) to Ms. Piggott

   E. February 18, 2016 Letter from Ms. Piggott to Mr. Murray

   F. March 25, 2016 Letter from Ms. Piggott to Mr. Murray

   G. April 13, 2016 Letter from Ms. Piggott to Mr. Murray

   H. May 6, 2016 Letter from Mr. Gee to EPA

   I. June 6, 2016 letter from Ms. Madigan (EPA) to Mr. Murray


                                       42
Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 49 of 51




J. June 20, 2016 email from Mr. Murray to Ms. Madigan

K. June 22, 2016 EPA Letter to UPCM

L. July 5, 2016 Letter from Mr. Murray to Ms. Piggott

M. July 6, 2016 email from Mr. Smith of UPCM to Ms. Piggott

N. July 7, 2016 email from Ms. Piggott to Mr. Smith

O. July 8, 2016 email from Mr. Smith to Ms. Piggott

P. July 12, 2016 Letter from Mr. Murray to Ms. Piggott

Q. August 16, 2016 Letter of Ms. Piggott to Mr. Murray with revised invoice

R. September 16, 2016 Letter from Mr. Murray to Ms. Piggott invoking formal

   dispute resolution

S. September 21, 2016 UPCM Check with Payment to EPA

T. October 6, 2016 Letter from Ms. Piggott to Mr. Smith

U. November 16, 2016 Notice of Violation to Mr. Gee and Mr. Murray from Ms.

   Piggott

V. December 6, 2016 Dispute Resolution Decision by Suzanne J. Bohan,

   Assistant Regional Administrator, EPA Region 8

W. December 23, 2016 Letter from Mr. Gee to Ms. Bohan

X. March 14, 2017 Letter from Mr. Urdiales (EPA) to Mr. Gee

Y. March 31, 2017 Letter from Mr. Gee to Mr. Urdiales

Z. April 14, 2017 Letter from Mr. Urdiales to Mr. Gee


                                   43
    Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 50 of 51




4. Declaration of Robert Parker (October 31, 2019)

   A. April 25, 2014 Letter from K. Hernandez of EPA to Mr. Gee of UPCM

   B. June 20, 2014 Letter from Ms. Hernandez to Mr. Gee

   C. August 14, 2014 Letter from Ms. Hernandez to Mr. Gee

   D. August 29, 2014 Letter from Mr. Gee to Ms. Hernandez

   E. September 8, 2014 EPA Approval of Sampling and Analysis Plan

   F. August 10, 2016 Draft Site Characterization Report

   G. February 24, 2107 Letter from Mr. Parker of EPA to Mr. Gee disapproving the

      Draft Site Characterization Report

   H. March 1, 2017 Email from Mr. Parker to Mr. Gee re: OU2/3 Next Steps

   I. May 25, 2017 Letter from Mr. Parker to Mr. Gee with a Notification of Work

      Takeover and an Opportunity to Cure

   J. June 5, 2017 response from Mr. Gee

   K. June 16, 2017 Final Notice of Work Takeover from EPA to UPCM

   L. August 21, 2017 Stipulated Penalty Demand from EPA to UPCM

5. Declaration of Alan Jones (October 30, 2019)

   A. October 19, 2015 BLM invoice

   B. July 13, 2016 invoice

   C. February 1, 2017 invoice

   D. July 28, 2017 invoice


                                       44
    Case 2:19-cv-00200-BSJ Document 34 Filed 11/08/19 Page 51 of 51




   E. July 24, 2018 invoice

   F. December 23, 2015 BLM letter to UPCM

   G. April 22, 2016 DOI letter to UPCM

   H. August 12, 2016 UPCM correspondence to BLM

   I. October 2, 2017 BLM correspondence to UPCM

6. Summary Table of UPCM’s affirmative defenses in this action.

7. Excerpt of UPCM’s responses to United States’ Interrogatories.




                                       45
